                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KULTAR S. GORAYA,

           Petitioner,

v.                                               Case No: 2:18-cv-602-SPC-MRM

SECRETARY, DOC,

              Respondent.
                                          /

                              OPINION AND ORDER1

       Before the Court is Kultar Singh Goraya’s Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person in State Custody (Doc. 1).

                                     Background

       The State of Florida charged Goraya of Second Degree Murder for killing

his wife, Rupinder Goraya. (Doc. 21-2 at 14). The Public Defender entered an

appearance on Goraya’s behalf, but Goraya asked the trial court to dismiss the

Public Defender from the case so Goraya could represent himself. (Id. at 18).

After holding a hearing where the Court determined Goraya made a knowing,

intelligent, and unequivocal waiver of his right to counsel, the trial court




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
granted Goraya’s request and appointed the Office of Regional Counsel as

stand-by counsel at trial. (Id. at 29, 39).

      At trial, the State showed that Rupinder suddenly and permanently

disappeared in September 2007, and several witnesses testified that Goraya

admitted that he choked her to death. The jury found Goraya guilty of Second

Degree Murder. (Id. at 68). At Goraya’s request and after a hearing, the Court

discharged the Regional Counsel and allowed Goraya to represent himself at

sentencing. (Doc. 21-4 at 47). The trial court imposed a life sentence.

      Goraya appealed his conviction pro se.      He raised five arguments,

including Ground 1 of the Petition—that the evidence was insufficient to

support a conviction. (Doc. 21-11 at 131). The Second District Court of Appeal

of Florida (2nd DCA) affirmed without a written opinion. (Id. at 265). The 2nd

DCA denied Goraya’s request for a rehearing. (Id. at 303).        Goraya then

petitioned the 2nd DCA for a writ of habeas corpus based on an argument

similar to Ground 2 here. (Id. at 307-310). The 2nd DCA denied the petition

without a written opinion. (Id. at 324).

      Goraya filed a state post-conviction motion under Florida Rule of

Criminal Procedure 3.800(a). (Id. at 124). The post-conviction court denied

the motion. (Id. at 137). And the 2nd DCA affirmed. (Id. at 171). While the

appeal was pending, Goraya petitioned the Florida Supreme Court for a writ

of habeas corpus based on six grounds, including Grounds 1, 2, and 4 in his




                                         2
federal Petition. (Doc. 21-12 at 199). The Florida Supreme Court treated the

petition as a Rule 3.850 post-conviction motion and transferred it to the circuit

court. (Id. at 219). The post-conviction court denied the motion. (Id. at 227).

Goraya’s appeal of that denial was pending when he filed the Petition in this

Court, so the Court stayed this case to allow Goraya to exhaust his state claims.

(Doc. 23). The 2nd DCA affirmed denial of the 3.850 motion, and this Court

lifted the stay. (Doc. 30). The Petition is now ripe.

                           Applicable Habeas Law

   A. AEPDA

      The Antiterrorism Effective Death Penalty Act (AEDPA) governs a state

prisoner’s petition for habeas corpus relief. 28 U.S.C. § 2254. Relief may only

be granted on a claim adjudicated on the merits in state court if the

adjudication:

      (1)   resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
      (2)   resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet.

White v. Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s violation of state

law is not enough to show that a petitioner is in custody in violation of the




                                        3
“Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

      “Clearly established federal law” consists of the governing legal

principles set forth in the decisions of the United States Supreme Court when

the state court issued its decision. White, 134 S. Ct. at 1702; Casey v. Musladin,

549 U.S. 70, 74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).

Habeas relief is appropriate only if the state court decision was “contrary to, or

an unreasonable application of,” that federal law. 28 U.S.C. § 2254(d)(1). A

decision is “contrary to” clearly established federal law if the state court either:

(1) applied a rule that contradicts the governing law set forth by Supreme

Court case law; or (2) reached a different result from the Supreme Court when

faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003).

      A state court decision involves an “unreasonable application” of Supreme

Court precedent if the state court correctly identifies the governing legal

principle, but applies it to the facts of the petitioner’s case in an objectively

unreasonable manner, Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v.

Moore, 234 F.3d 526, 531 (11th Cir. 2000), or “if the state court either

unreasonably extends a legal principle from [Supreme Court] precedent to a

new context where it should not apply or unreasonably refuses to extend that

principle to a new context where it should apply.” Bottoson, 234 F.3d at 531




                                         4
(quoting Williams, 529 U.S. at 406). “A state court’s determination that a claim

lacks merit precludes federal habeas relief so long as fair-minded jurists could

disagree on the correctness of the state court’s decision.” Harrington v. Richter,

562 U.S. 86, 101 (2011). “[T]his standard is difficult to meet because it was

meant to be.” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018).

      Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a federal

court must remember that any “determination of a factual issue made by a

State court shall be presumed to be correct[,]” and the petitioner bears “the

burden of rebutting the presumption of correctness by clear and convincing

evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A]

state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first

instance.”).

      B. Exhaustion and Procedural Default

      AEDPA precludes federal courts, absent exceptional circumstances, from

granting habeas relief unless a petitioner has exhausted all means of relief

available under state law. Failure to exhaust occurs “when a petitioner has

not ‘fairly presented’ every issue raised in his federal petition to the state’s

highest court, either on direct appeal or on collateral review.” Pope v. Sec’y for

Dep’t. of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (quoting Mason v. Allen,

605 F.3d 1114, 1119 (11th Cir. 2010)). The petitioner must apprise the state




                                        5
court of the federal constitutional issue, not just the underlying facts of the

claim or a similar state law claim. Snowden v. Singletary, 135 F.3d 732, 735

(11th Cir. 1998).

      Procedural defaults generally arise in two ways:

           (1) where the state court correctly applies a procedural default
           principle of state law to arrive at the conclusion that the
           petitioner’s federal claims are barred; or (2) where the
           petitioner never raised the claim in state court, and it is obvious
           that the state court would hold it to be procedurally barred if it
           were raised now.

Cortes v. Gladish, 216 F. App’x 897, 899 (11th Cir. 2007). A federal habeas

court may consider a procedurally barred claim if (1) petitioner shows

“adequate cause and actual prejudice,” or (2) if “the failure to consider the claim

would result in a fundamental miscarriage of justice.” Id. (citing Coleman v.

Thompson, 501 U.S. 722, 749-50 (1991)).

                                    Discussion

      Respondent concedes Goraya timely filed the Petition, which raises four

grounds.

      A. Ground 1: The State failed to meet its burden of proof.

      Goraya argues his conviction violated the Fourth, Sixth, and Fourteenth

Amendments because the State failed to prove any of the three elements of

Second Degree Murder beyond a reasonable doubt. Goraya raised this issue

on direct appeal, but he did not apprise the 2nd DCA of any federal




                                          6
constitutional issue—he only argued the State’s evidence was inadequate

under state law. (Doc. 21-11 at 159-69). Goraya raised the issue again in his

3.850 motion, and the post-conviction court found it procedurally barred under

state law. (Doc. 21-12 at 227-229).

      In his Reply, Goraya argues he presented Ground 1 as a federal claim in

his direct appeal, but the record refutes this. Goraya made only state law

claims in his direct appeal; he cited no sources of federal law. It is not enough

that the facts underlying the appeal are the same Goraya relies on here.

Nothing in Goraya’s appeal brief alerted the 2nd DCA to a federal claim. See

Pearson v. Sec’y, Dep’t of Corr., 273 F. App’x 847, 850 (11th Cir. 2008). And

when Goraya raised the issue again, the state court correctly found it was

procedurally barred by established state law. See Childers v. State, 782 So. 2d

946 (Fla. 2001).     Ground 1 is unexhausted, see Snowden, supra, and

procedurally barred, see Cortes, supra.

      B. Ground 2: The trial court violated the constitution by forcing
         Goraya to represent himself at trial.

      This ground is refuted by the record. The trial court did not force Goraya

to represent himself.    The post-conviction court summarized the relevant

history:

      The record reflects that by order filed July 20, 2015, Defendant’s
      request to represent himself was granted, with the Public
      Defender acting as stand-by counsel. By order filed August 6,
      2015, the Public Defender was withdrawn, and Regional Counsel




                                          7
      was appointed to act as stand-by counsel. On October 27, 2015,
      Defendant’s motion to dismiss counsel was granted and Regional
      Counsel was withdrawn as stand-by counsel. There is no
      constitutional right to hybrid representation, and a defendant has
      no right to “make his own defense personally and have the
      assistance of counsel.” Sheppard v. State, 17 so. 3d 275, 279-80
      (Fla. 2009).

(Doc. 21-12 at 228-29). Through trial and sentencing, the trial court asked

Goraya if he wished to continue representing himself and reminded him that

counsel could be appointed if he changed his mind. Goraya repeatedly insisted

that he wanted to represent himself. Ground 2 is frivolous and refuted by the

record, and the post-conviction court’s denial was reasonable Ground 2 is

denied.

      C. Ground 3: Goraya’s conviction is inconsistent with a decision
         from the Fourth District Court of Appeal of Florida (4th DCA).

      Goraya argues the 2nd DCA’s order affirming his conviction is

inconsistent with the 4th DCA’s decision in Ramsammy v. State, 43 So. 3d 100,

102 (Dist. Ct. App. Fla. 2010). Goraya makes no attempt to couch Ground 3 as

a federal claim. Because Ground 3 is based entirely on state law, it cannot be

raised in a federal habeas petition. See Wilson, supra. Ground 3 is denied.

      D. Ground 4: The charging Information was too vague to give the
         trial court jurisdiction.

      Finally, Goraya argues the trial court lacked jurisdiction to put him on

trial because the Information did not allege a date, time, or location of the




                                      8
murder. The post-conviction court found this claim procedurally barred and

meritless:

      By failing to raise this issue before the verdict was rendered,
      Defendant has waived this claim. Irvin v. State, 41 So. 785 (Fla.
      1906) (“If he delays until after the verdict rendered to raise the
      issue of duplicity in the indictment, he will be held to have waived
      such issue”); State v. Cadieu, 353 So. 2d 150 (Fla. 1st DCA 1977).
      As this is not fundamental error, allegations that an information
      is improper are among those claims properly raised on direct
      appeal, and thus barred on a 3.850 motion. Ziegler v. State, 452
      So. 2d 334 (Fla. 1984); Golden v. State, 509 So. 2d 1154 (Fla. 1st
      DCA 1987). Even if not procedurally barred, an information is
      fundamentally defective when it fails to cite a specific statute
      section and totally omits an essential element of the crime.
      Figueroa v. State, 84 So. 3d 1158, 1161 (Fla. 2d DCA 2012). The
      information in this case cites to Fla. Stat. §782.04(2), and does not
      omit any essential elements of the offense of second degree murder.
      An exact time or location of offense are not essential elements of
      the crime charged.

(Doc. 21-12 at 227-28).

      An information is constitutionally sufficient under federal law if it

informs the defendant of the essential elements of the charged crime. Sneed v.

Fla. Dep’t of Corr., 496 F. App’x 20, 23-24 (11th Cir. 2012). And an information

that specifically refers to the statue on which a charge is based adequately

informs the defendant of the charge. Id. at 23. Goraya does not allege that the

Information omitted any element of Second Degree Murder. Nor does he argue

the post-conviction court’s rejection of this ground was unreasonable. Indeed,

time and location are not elements of Second Degree Murder in Florida. What




                                       9
is more, the information alleged each element of the crime and referenced the

applicable statute. (Doc. 21-2 at 14). The Court denies Ground 4.

            DENIAL OF CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

a district court must first issue a certificate of appealability (COA). “A [COA]

may issue…only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong,” Tennard

v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Goraya has not made the requisite showing here

and may not have a certificate of appealability on any ground of his Petition.

      Accordingly, it is now

      ORDERED:

      Kultar Singh Goraya’s Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (Doc. 1) is DENIED. The Clerk

is DIRECTED to terminate any pending motions and deadlines, enter

judgment, and close this case.




                                        10
     DONE and ORDERED in Fort Myers, Florida on May 25, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                11
